[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               MAR 26, 2010
                             No. 09-13819                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                    D. C. Docket No. 93-00252-CR-UU

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CHEDRICK CRUMMIE,
aka Shatrack,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 26, 2010)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Chedrick Crummie, through counsel, appeals the 405-month sentence

imposed by the district court following its grant of his pro se motion for a reduced

sentence, pursuant to 18 U.S.C. § 3582(c)(2), and Amendment 706 to the U.S.

Sentencing Guidelines. On appeal, he argues the district court’s generalized

recitation of its consideration of the 18 U.S.C. § 3553(a) factors, without more, was

inadequate in light of the unique circumstances of his case. Specifically, Crummie

asserts his substantial advancement, educationally, vocationally, and personally,

during his 15 years of imprisonment, which is especially impressive given his

unusually harsh and abusive childhood, warranted consideration under § 3553(a).1

After review, we affirm.2

           A district court need not specifically articulate the applicability of each

§ 3553(a) factor, as long as the record as a whole “demonstrates that the pertinent

factors were taken into account by the district court.” United States v. Eggersdorf,

126 F.3d 1318, 1322 (11th Cir. 1997). In Eggersdorf, we found sufficient the

district court’s order stating it had reviewed the § 3582(c)(2) motion, the


       1
         “Post-sentencing conduct facts do not implicate the § 3553(a) factors.” United States
v. Douglas, 576 F.3d 1216, 1220 (11th Cir. 2009).
       2
         “In a proceeding to modify a sentence under 18 U.S.C. § 3582(c)(2), we review de
novo the district court’s legal conclusions regarding the scope of its authority under the
Sentencing Guidelines.” United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002). We
review for an abuse of discretion a district court’s decision whether to reduce a sentence
pursuant to § 3582(c)(2). Id.


                                               2
government’s response in opposition, the record, and was “otherwise duly

advised.” Id. at 1322-23. We noted the motion and response had discussed factors

that were relevant to the § 3553(a) factors. Id. However, where nothing in the

record shows the district court considered § 3553(a), a district court’s mere

mention in a form order that it had considered the defendant’s motion is

insufficient where the defendant’s motion merely mentions § 3553(a), but does not

set forth the factors, and there is no response from the government, nor a

sentencing transcript reflecting that the factors were discussed by the parties.

United States v. Douglas, 576 F.3d 1216, 1220 (11th Cir. 2009).

      In the case at bar, the district court did not err in determining the extent of

the sentence reduction because the record demonstrates it took into account the

pertinent § 3553(a) factors, and, on remand, specifically indicated it had considered

the statutory factors. Although the court did not actually discuss the factors, it

noted it had considered Crummie’s § 3582 motion, which referenced the factors,

and it had the benefit of his counseled supplement to the motion, as well as a

response by the Government. See Eggersdorf, 126 F.3d at 1322. Accordingly, we

affirm.

      AFFIRMED.




                                           3